Citation Nr: 0114389	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-25 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated 70 
percent disabling.

2.  Entitlement to an effective date earlier than December 
21, 1998, for a 70 percent disability rating for service-
connected PTSD.

3.  Entitlement to an effective date earlier than December 
21, 1998, for a total disability rating based upon individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to May 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to a rating in excess of 30 percent for PTSD and denied 
entitlement to a total rating based upon individual 
unemployability (TDIU).  In March 1999 the veteran perfected 
an appeal as to these issues.

In September 1999, the RO granted entitlement to an increased 
70 percent disability rating for PTSD, effective from 
December 21, 1998, and granted entitlement to TDIU, effective 
from December 21, 1998.  Subsequently, the veteran submitted 
notice of disagreement and perfected an appeal as the issues 
of entitlement to an effective date earlier than December 21, 
1998, for a 70 percent disability rating for service-
connected PTSD and TDIU.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that when a notice of 
disagreement is submitted regarding a claim for an original 
or an increased rating, the claimant is generally presumed to 
be seeking the maximum benefit allowed by law.  As a higher 
schedular rating is possible for PTSD, the Board finds the 
issue of entitlement to a rating in excess of 70 percent for 
PTSD remains on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

Although the RO did not address this matter in a supplemental 
statement of the case subsequent to the September 1999 rating 
decision, the Board finds the veteran is not prejudiced by 
appellate review without additional RO development.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran has argued for a 100 percent rating for his 
PTSD and, in fact, his claim for entitlement to an earlier 
effective date for TDIU is indistinguishable from claims for 
entitlement to an earlier effective date or an increased 
rating for PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates that the veteran's PTSD is 
presently manifested by a severe occupational and social 
impairment but without evidence of a total occupational and 
social impairment due to gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
or memory loss for names of close relatives, own occupation, 
or own name.

3.  The RO received the veteran's informal claim for an 
increased rating for PTSD on January 22, 1998.

4.  The record includes no factually ascertainable evidence 
that the veteran's service-connected PTSD increased in 
severity earlier than December 21, 1998.

5.  The RO received the veteran's TDIU claim on May 31, 1996.

6.  The evidence of record demonstrates the veteran's 
entitlement to TDIU arose on December 21, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for the veteran's service-connected PTSD have not 
been met.  38 U.S.C.A. § 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  An effective date earlier than December 21, 1998, for a 
70 percent disability rating for service-connected PTSD is 
not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. § 3.400 
(2000).

3.  An effective date earlier than December 21, 1998, for a 
total disability rating based upon individual unemployability 
is not warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000), Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107) (West 1991); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 196-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A).  The 
record indicates that the veteran was adequately informed of 
the evidence necessary to support his claims, that all 
relevant records identified by the claimant have been 
received, and that sufficient medical evidence for a 
determination has been obtained.  In this regard, by virtue 
of the statement of the case and the Supplemental Statements 
of the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
evidence necessary to substantiate the claims.  The appellant 
has not referenced any unobtained evidence that might aid his 
claims or that might be pertinent to the bases for the 
denials of his claims.  Moreover, the veteran was provided VA 
examinations in 1997 and 1998 to assess the nature and 
severity of his service-connected PTSD.  In March 2000, he 
was provided the opportunity to present testimony at a 
hearing on appeal before a hearing officer at the RO.  
Therefore, the Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
is required in order to satisfy the duty to assist.

Background

Service medical records are negative for treatment or 
diagnosis of any psychiatric disorders.  The veteran's May 
1945 discharge examination revealed a normal psychiatric 
evaluation.

In May 1995, the veteran requested entitlement to increased 
ratings for his service-connected disabilities and raised the 
claim of entitlement to service connection for PTSD.  

In a July 1995 statement in support of his claim, the veteran 
described traumatic events he witnessed during active service 
and described his experiences upon returning home.  He noted 
he had been employed with the postal service and had retired 
after 26 years.  He stated that he presently went days 
without sleep, became enraged and often engaged in explosive 
behavior, had flashbacks, and had panic attacks.  

During VA examination in October 1995, the veteran described 
his employment history and stated he had worked with the 
postal service from 1961 to 1987.  He reported he felt he had 
been pushed out of that position due to discrimination.  He 
stated he worked in the dry cleaning business from 1987 to 
1992 and had not worked since then.  He reported he was 
presently married and that the relationship had endured since 
1951 despite his mental and emotional problems.  He stated he 
had a good relationship with his children.  He reported a 
remote history of nicotine and alcohol abuse which he felt 
had been in response to his war experiences and stated he 
presently experienced bad dreams, flashbacks, especially when 
he smells cigarette smoke, and was always edgy.  

The examiner noted the veteran was oriented times 4, 
maintained good eye contact, and was cooperative and 
friendly.  His affect was upbeat and his psychomotor 
functioning appeared normal.  His attire was neat and casual 
and his hygiene appeared good.  An October 1995 report noted 
the veteran's Minnesota Multiphasic Personality Inventory - 2 
(MMPI) was valid but that there have been some exaggeration 
of symptoms.

During VA psychiatric examination in October 1995, the 
veteran complained of sleeplessness due to nightmares and 
flashbacks, panic attacks, shortness of temper, suicidal 
ideation, lack of friends, and feelings that he was going 
crazy.  He denied a history of psychiatric treatment.  He 
reported he had retired from the postal service and had not 
worked since 1992.  He stated his daily activities included 
reading and watching television.  

The examiner noted the claims file was not available for 
review, that the veteran appeared younger than his stated 
age, and that his personal hygiene appeared to be fair.  
There was evidence of slow movement secondary to lower 
extremity weakness but no evidence of agitation or catatonia.  
His speech was loud and clear, his mood was pleasant, and his 
affect was appropriate.  He reported he used to hear voices 
but that presently he only heard them once in a while.  There 
was evidence of persecutory delusions but he denied any 
present suicidal ideation.  It was noted the veteran was 
fully oriented and his memory was intact, but that his 
concentration and calculation were poor.  The diagnoses 
included PTSD.  A Global Assessment of Functioning (GAF) 
score of 40 was assigned.

In a November 1995 rating decision, the RO granted 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating.  An effective date from May 16, 
1995, was provided.  The veteran was notified by 
correspondence dated December 18, 1995.  It was noted the 
veteran's combined service-connected disability rating after 
May 16, 1995, was 40 percent.

In May 1996, the RO received the veteran's application for 
entitlement to TDIU.  The veteran reported, in essence, that 
he was unemployable because of his service-connected hearing 
loss and PTSD; however, he also stated he became too disabled 
to work in December 1991 because of lower extremity 
disabilities.  He noted he had retired from his employment as 
a mailman with the postal service in 1988 and that he had 
been employed as a forklift driver and warehouseman from 1989 
to 1991 and as a presser for a dry cleaning business from 
August 1991 to December 1992.  He reported he had completed 3 
years of high school education but had no other educational 
or occupational training.

In an October 1996 rating decision, the RO continued a 30 
percent rating for PTSD, a 10 percent rating for right ear 
hearing loss, a 10 percent rating for right ear otitis media, 
and a 0 percent rating for the residuals of a gunshot wound 
to the forehead, denied entitlement to TDIU, and denied 
entitlement to service connection for knee disorders.  

In November 1996, the veteran submitted a notice of 
disagreement from the October 1996 rating decision.  However, 
he did not perfect the appeal subsequent to the issuance of a 
statement of the case.

During VA psychiatric examination in February 1997 the 
veteran reported flashbacks, insomnia, dreams and nightmares 
about his war experiences, heightened startle response, 
substance abuse, and alienation from family and others.  The 
examiner provided diagnoses including chronic PTSD and 
assigned a GAF score for the past and current years of 65.

During VA psychiatric examination in January 1998 the veteran 
reported flashbacks, insomnia, dreams and nightmares about 
his war experiences, heightened startle response, substance 
abuse, and alienation from family and others.  He stated he 
attended weekly group therapy sessions and stated he used no 
psychotropic medications.  The examiner noted the claims file 
had been reviewed, that the veteran was casually dressed and 
groomed, and that he was alert, fully oriented, coherent, and 
that his speech was relevant.  His mood was euthymic and his 
affect was appropriate to thought content.  He denied 
hallucinations or delusional ideation.  His cognitive 
functions were intact and his insight and judgment were fair.  
The diagnoses included chronic PTSD and a GAF score for the 
past and current years of 65 was provided.

In an August 1998 rating decision, the RO denied entitlement 
to an increased rating for PTSD and denied entitlement to 
TDIU.

In September 1998, the RO received the veteran's notice of 
disagreement from the August 1998 rating decision.  He stated 
that he was unable to work because of his PTSD.  In March 
1999, he perfected his appeal as to the issues of entitlement 
to an increased rating for PTSD and entitlement to TDIU.

In April 1999, the RO received VA medical records dated in 
1998 and 1999.  A December 21, 1998, mental health clinic 
intake report noted the veteran complained of flashbacks with 
audio and visual hallucinations, nightmares, poor sleep, 
intrusive memories of combat, hearing voices approximately 
every other day, and avoidance of conversation about his 
combat experiences or war movies.  A mental status 
examination report noted the veteran appeared to be his 
stated age and that his dress and grooming were adequate.  
His motor activity was normal, his attitude was cooperative 
and polite, and his speech was normal in volume and rhythm 
but fast and pressured.  His flow of thought was tangential 
but "redirectable."  

The veteran reported he had rare thoughts of passive suicidal 
ideation and denied homicidal ideation.  He stated he had 
experienced auditory hallucinations and described his mood as 
happy.  The examiner indicated the veteran's affect was 
appropriate and that he was alert and oriented to date, time, 
place, person, and situation.  It was noted the veteran's 
spouse reported the veteran experienced "hyperalertness" 
and hypervigilance.  The veteran's immediate recall, 
concentration, long-term memory, remote memory, proverb 
interpretation, fund of knowledge, insight, and judgment were 
intact.  The examiner's diagnoses included PTSD and a current 
GAF score of 35 was provided.

VA outpatient treatment reports dated in January 1999 show 
the veteran participated in group therapy sessions and 
discussed relationship difficulties he had experienced 
including confrontations with coworkers.  A subsequent report 
dated in January 1999 noted the veteran reported some 
improvement in his sleeping problems with decreased 
nightmares but continued waking once or twice a night.  He 
denied present suicidal or homicidal ideation.

A February 1999 report noted the veteran was unhappy about 
his most recent compensation evaluation and that he 
complained of occasional flashbacks, nightmares, and mild 
mood swings.  It was noted his sleep and appetite were 
adequate.  The diagnosis was history of PTSD.  A March 1999 
general internal medicine report noted the veteran complained 
of continued rage, staying to himself at home, being often 
misunderstood, loss of financial stability due to PTSD, and 
nightmares and flashbacks.  The diagnoses included severe 
PTSD.

In September 1999, the RO granted entitlement to an increased 
70 percent disability rating for PTSD, effective from 
December 21, 1998, and granted entitlement to TDIU, effective 
from December 21, 1998.  

In October 1999 the veteran submitted a notice of 
disagreement from the December 1998 rating decision.  He 
stated, in essence, that earlier effective dates were 
warranted because his treatment had been ongoing since 1995.  
In his substantive appeal the veteran stated he had been 
unable to hold a steady job or support his family since 1995 
because of his PTSD.  He reported he had applied for 
employment with numerous dry cleaning businesses but had 
received no response.

VA medical records show the veteran participated in group 
therapy sessions through November 1999.  A December 1999 
report noted the veteran's PTSD was an ongoing disorder but 
that the veteran was more at ease since he learned his claim 
had been granted.

At his personal hearing in March 2000 the veteran requested 
entitlement to effective dates from the date of his claim in 
1995.  He stated he had submitted a notice of disagreement 
after the 1995 rating decision but that he did not remember 
if he ever sent in a VA Form 9.  He stated he had relied upon 
his representative to send in the proper forms.  He reported 
his PTSD had been basically the same since 1995 but that the 
disorder also occasionally worsened.  He stated he last 
worked in 1991 at a dry cleaning business and that he left 
that employment because of an argument with his boss and 
because of his leg disabilities.  The veteran's spouse 
testified that the veteran was very forgetful, especially 
when he drove, that he got angry very fast, and that he 
experienced a lot of flashbacks at night.

Increased Rating Claim

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14.

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides a 70 percent rating with 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

A 100 percent evaluation is warranted with evidence of a 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Rating Schedule notes that the nomenclature employed in 
the schedule is based upon the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), which 
includes the GAF scale.  See 38 C.F.R. § 4.130.  The Court 
has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

In this case, the Board finds the veteran is not entitled to 
an evaluation in excess of 70 percent for PTSD.  There is no 
evidence of total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss.  While the 
medical evidence includes report of hallucinations and 
passive suicidal ideation, there is no indication these 
symptoms are persistent or that the veteran's reported 
suicidal ideation was considered a danger.  

Although a December 21, 1998, VA mental health clinic intake 
report included a diagnosis of PTSD and provided a current 
GAF score of 35, the Board notes the examiner provided no 
rationale for the GAF score and there is no evidence the 
examiner reviewed the veteran previous medical records.  In 
contrast, however, the January 1998 VA psychiatric 
examination report which provided a GAF score of 65 included 
a review of the claims file.  Therefore, the Board finds the 
January 1998 opinion warrants greater evidentiary weight and, 
in light of all the evidence, is persuasive.

The Court has held that the failure of a physician to provide 
a basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The 
Court has also held that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Therefore, the Board finds the persuasive medical 
evidence demonstrates the veteran's PTSD warrants no more 
than a 70 percent disability rating.

The Board notes that in exceptional cases where evaluations 
provided by the Rating Schedule are found to be inadequate an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, there is no persuasive 
evidence of any unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to PTSD, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  As noted above, the Board finds the 
January 1998 opinion is persuasive evidence that the veteran 
has no marked interference with employment solely due to his 
service-connected PTSD.  Hence, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under the above-cited regulation, was not required.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a rating 
higher than 70 percent for the veteran's service-connected 
PTSD.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.

Earlier Effective Date for 70 Percent PTSD Rating

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  However, an earlier effective date 
may be assigned when it is factually ascertainable that an 
increase in disability occurred and the claim for increase 
was received within one year from that date.  38 C.F.R. 
§ 3.400(o)(2).

Based upon the evidence of record, the Board finds no basis 
in law or fact for an effective date earlier than December 
21, 1998, for the award of a 70 percent disability rating for 
PTSD.  The Board notes that the record does not indicate the 
veteran submitted a notice of disagreement from a November 
1995 rating decision or that after he submitted a notice of 
disagreement from the October 1996 rating decision he 
perfected his appeal subsequent to a May 1997 statement of 
the case.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2000).  
Therefore, the Board finds the RO determinations prior to 
August 1998 are final.  

The August 1998 rating decision apparently arose from the 
RO's receipt of an informal claim based upon the report of 
the veteran's January 22, 1998, VA psychiatric examination as 
there is no evidence of a prior claim for an increased rating 
subsequent to the May 1997 statement of the case.  See 
38 C.F.R. §§ 3.155, 3.157 (2000).  The Board also finds no 
earlier dated VA records are indicative of an earlier 
informal claim.  

Although the claim arose from the January 22, 1998, VA 
psychiatric examination, the medical the examiner provided a 
diagnosis of chronic PTSD and assigned a GAF score of 65.  
The Board notes this score reflects some mild symptoms but 
that the veteran was generally functioning pretty well and 
had some meaningful interpersonal relationships.  The Board 
also notes that the February 1997 VA examination report 
provided a GAF score of 65 and that other medical reports of 
record dated within the one year prior to the claim and 
December 21, 1998, are not indicative of more severe PTSD.  
Therefore, the Board finds it was not factually ascertainable 
that the veteran's service-connected PTSD had increased in 
severity earlier than December 21, 1998.  The preponderance 
of the evidence is against the veteran's claim for an earlier 
effective date for the award of a 70 percent disability 
rating for PTSD.  See Gilbert, 1 Vet. App. 49, 55 (1990).  

Earlier Effective Date for TDIU Award

VA law provides that the effective date of an award of 
compensation for an original or reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.400 (2000).  

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. 3.340, 3.341, 4.16.  In Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991), the Court held that 
consideration must be given to two standards, an objective 
standard based on average industrial impairment and a 
subjective standards based upon a veteran's actual industrial 
impairment.  

VA regulations generally provide that veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

It is VA policy that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, extra-schedular consideration applies 
in cases where veterans are unemployable by reason of 
service-connected disabilities but fail to meet the 
percentage standards.  38 C.F.R. § 4.16(b).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  With amputations, 
sequelae of fractures and other residuals of traumatism shown 
to be of static character, a showing of continuous 
unemployability from date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18.

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

In this case, the Board notes that the RO received the 
veteran's TDIU claim on May 31, 1996, and that from 
May 16, 1995, to December 21, 1998, the veteran's service-
connected disabilities included PTSD, assigned a 30 percent 
disability rating, right ear hearing loss, assigned a 10 
percent disability rating, right ear otitis media, assigned a 
10 percent disability rating, and the residuals of a gunshot 
wound to the forehead, assigned a 0 percent disability 
rating.  The combined disability rating was 40 percent.  See 
38 C.F.R. § 4.25.  Therefore, as the veteran did not meet the 
percentage standards for a total disability rating at that 
time the matter on appeal must be determined by whether 
extra-schedular consideration was applicable because the 
veteran was unemployable due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b). 

Based upon the evidence of record, the Board finds the 
veteran was not shown to have been unemployable prior 
December 21, 1998, solely because of his service-connected 
disabilities.  In fact, the veteran's own statements and 
personal hearing testimony indicate his employment problems 
were also due to nonservice-connected disabilities, including 
bilateral leg disorders.  The record does not reflect that 
the veteran experienced any unusual or exceptional 
circumstances, such as frequent periods of hospitalization 
related to his service-connected disabilities, and VA 
psychiatric examinations in February 1997 and January 1998 
are not indicative of a marked interference with employment 
due to service-connected disabilities.  Therefore, the Board 
finds the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for the award 
of TDIU.  See Gilbert, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to an increased rating for service-connected PTSD 
is denied.

An effective date earlier than December 21, 1998, for a 70 
percent disability rating for service-connected PTSD is not 
warranted.  The appeal is denied.

An effective date earlier than December 21, 1998, for a total 
disability rating based upon individual unemployability is 
not warranted.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

